                                                                    JS-6




 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   GEORGE LEE,                           Case No.: 2:18-cv-3960 PA (SKx)
                                           Assigned to Hon. Percy Anderson
12             Plaintiff,
                                           ORDER GRANTING STIPULATION
13       vs.                               FOR DISMISSAL OF THE ENTIRE
                                           ACTION
14
   GEORGE V. ANDREWS D/B/A
15 STEVES CHARBURGERS NO. 2; and
16 DOES 1-10,

17             Defendants.
18

19

20

21

22

23

24

25

26
27

28


                                    [PROPOSED] ORDER
 1         Based on the stipulation of the parties and for good cause shown:
 2         IT IS HEREBY ORDERED that the entire action be dismissed with prejudice,
 3   both sides to bear their own fees and costs.
 4

 5         SO ORDERED.
 6

 7         DATED: _____________
                  October 11, 2018                      _______________________________
 8                                                      United States District Court Judge

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    1
                                        [PROPOSED] ORDER
